DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-18 are considered in this Office action. Claims 19-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election without traverse of the non-elected Claims in the reply filed on 1/20/2022 is acknowledged

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 7 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 and 16 are directed at the limitation to "determining that the likelihood is greater than or equal to the threshold likelihood”. However the Examiner is unable to find a definite statement of a likelihood being greater than or equal to a threshold likelihood demonstrated in applicant’s originally filed specification. The Specification states:  
[0048] The fraud assessment engine 112 may assign a fraud score to the sensor data by comparing the sensor data received at each of the devices 10, 28. More specifically, the fraud assessment engine 112 may compare each type of sensor data (e.g., positioning data, acceleration data, velocity data, orientation data, gyroscope data, etc.) for the devices 10, 28 at one or more points in time before the devices 10, 28 reached the destination. For example, the fraud assessment engine 112 may compare the acceleration of the driver client device 10 to the16 Attorney Docket No.: 31730/204110-00acceleration of the rider client device 28 at a particular point in time. In some embodiments, if the difference between the accelerations is less than a threshold difference metric, the fraud assessment engine 112 may assign a low acceleration score for the particular point in time. If the difference between the accelerations is greater than or equal to the threshold difference metric, the fraud assessment engine 112 may assign a high acceleration score for the particular point in time. In other embodiments, the fraud assessment engine 112 may increase the acceleration score in proportion to the difference between the accelerations for the devices 10, 28 at the particular point in time. The fraud assessment engine 112 may then combine scores for each type of sensor data at one or more points in time to generate the fraud score for the sensor data. For example, the fraud assessment engine 112 may assign a fraud score to the sensor data based on the Euclidean distance between the sensor data received at the driver client device 10 and the sensor data received at the rider client device 28, where the Euclidean distance is the square root of the sum of the squares of the differences in measured values between each type of sensor data (e.g., differences in acceleration, velocity, orientation, etc. detected at the driver client device 10 and the rider client device 28). 

Which shows no description as to a likelihood being greater than or equal to a threshold likelihood here or elsewhere in the specifications. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected. 
                Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6. Claims 2, 5, 6-8, 11 14, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claims 2 and 11 recite “…communication to determine a likelihood…” However, they depend on claims that describes a likelihood earlier. Therefore, it is indefinite as to which likelihood the claims are referring to as stated. For purposes of further examination, Examiner assumes this is a reference to the earlier stated likelihood from the claims these claims depend on throughout the rest of the claimed process. However, appropriate clarification is required.
The limitations of claims 5 and 14 recite “…receiving an indication of a second short-range communication…” However, they depend on claims that describes a second short-range communication earlier. Therefore, it is indefinite as to which second short-range communication the claims are referring to as stated. For purposes of further examination, Examiner assumes this is a reference to the earlier stated second short-range communication from the claims these claims depend on throughout the rest of the claimed process. However, appropriate clarification is required.
The limitations of claims 6 and 15 recite “…an indication that the first client device and a second client device…” However, they depend on claims that describes a second client device earlier. Therefore, it is indefinite as to which second client device the claims are referring to as stated. For purposes of further examination, Examiner assumes this is a reference to the earlier stated second client device from the claims these claims depend on throughout the rest of the claimed process. However, appropriate clarification is required.
Therefore, the claims and associated dependent claims are indefinite and are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-18 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for a method for securely determining a same location, the method comprising: receiving, from a first an indication that the first and a second are at a same location (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, from the first, an indication of a first short-range communication received at the first, via a first short-range communication link, from the second (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, from the first, an indication of a second short-range communication received at the first, via a second short- range communication link, from the second, wherein the first and second short- range communications identify the second (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); analyzing, the indication of the first short-range communication and the indication of the second short-range communication to determine a likelihood that the first and the second are at the same location (Analyzing Information; an evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and in response to determining that the likelihood is less than a threshold likelihood, identifying, a risk of fraud regarding whether the first and the second are at the same location (Analyzing Information; an evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than devices, processors, server device, and client device nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, determining whether devices are at the same location where the client device receives a short-range communication from another client device and analyzing the communication encompasses what a dispatcher does to analyze communications from various communication devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of devices, processors, server device, and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving information are insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0019] Referring to Fig. 1, an example environment 1 in which the techniques outlined above can be implemented includes a driver client device 10, a rider client device 28, and a vehicle 12 with a head unit 14. The driver client device 10 may be a smart phone, a tablet computer, a laptop computer, or a wearable computing device, for example. Moreover, the rider client device 28 may also be a smart phone, a tablet computer, a laptop computer, or a wearable device, for example. The driver client device 10 and the rider client device 28 can communicate with various content providers, servers, etc. via a wireless communication network such as a fourth- or third-generation cellular network (4G or 3G, respectively). Further, the driver client device 10 may communicate with the rider client device 28 via a first short-range communication link which may be a radio communication link, such as for example, BluetoothTM (e.g., BLE), Wi-Fi Direct, ZigBee, NFC, etc. Additionally, the driver client device 10 may communicate with the rider client device 28 via a second short-range communication link which may be an ultrasonic or near-ultrasonic communication link. The rider client device 28 may also communicate with various content providers, servers, etc. via a wireless long-range communication network such as a fourth- or third-generation cellular network (4G or 3G, respectively) and/or the Internet.

Which shows that this is a generic system which can be anything such as a smart phone, laptop, tablet computer, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 10 also contains the identified abstract ideas above, with the additional element non-transitory computer-readable storage media which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-9 and 11-18 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-18 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1-5, 9-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20180075491 to Li (hereinafter referred to as “Li”) in view of US publication number 20160337863 to Robinson (hereinafter referred to as “Robinson”).
(A) As per claims 1/10, Li teaches securely determining whether are at a same location, the method comprising: receiving, from a client device, an indication that the client device and a client device are at a same location (Li: [0007, 0009, 0016, 0020, 0033, 0093 See the secure determination of the same/similar location from receiving information from devices]); 
receiving, the client device, an indication of a short-range communication received at the client device, via a short-range communication link, from the client device (Li: [0007, 0016, 0020, 0095 See the receiving from devices of short-range communication]); 
receiving, from the client device, an indication of a short-range communication received at the client device, via a short- range communication link, from the client device, wherein the short- range communications identify the client device (Li: [0007, 0016, 0020, 0050 0095 See the receiving from devices of short-range communication identified]); 
analyzing, the indication of the short-range communication and the indication of the short-range communication to determine a likelihood that the client device and the client device are at the same location (Li: [0007, 0016, 0019, 0020, 0033, 0050, 0095 See analyzing the information from short range communications to determine a likelihood client or user devices are at a same/similar location]); 
and in response to determining that the likelihood is less than a threshold likelihood, identifying, regarding whether the client device and the client device are at the same location (Li: [0007, 0009 0016, 0019, 0020, 0033, 0050, 0095 See determining the likelihood is less than a threshold likelihood and identifying whether the devices are at the same/similar location]).
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices and risk and fraud.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Having a risk and fraud (Robinson: [0088, 0207 See having risk and fraud])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices and risk and fraud of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Li teaches devices, servers, and processors 0007, 0016 in this and subsequent claims.

(B) As per claims 2/11, Li teaches comprising: receiving, an indication of a short-range communication received at the client device from the client device via the short-range communication link, wherein the short-range communication identifies the client device as in claim 1; 
and analyzing, the indication of the short-range communication, the indication of the short-range communication, and the indication of the short-range communication to determine a likelihood that the client device and the client device are at the same location as in claim 1.
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(C) As per claims 3/12, Li teaches comprising: receiving, from the client device, a set of sensor data collected by the client device as in claim 1. Li also teaches collecting a set of sensor data (Li: [0100 See collecting a set of senor data]); 2Application No.: 16/609,027Docket No.: 31730/204110-00 
receiving, from the client device, a set of sensor data collected by the client device as in claim 1. Li also teaches collecting a set of sensor data (Li: [0100 See collecting a set of senor data]); 
comparing, the set of sensor data to the set of sensor data (Li: [0009, 0060, 0100 See comparing information based on sensor data]); 
and adjusting, the likelihood determination that the client device and the client device are at the same location as in claim 1. Li also teaches comparisons of information (Li: [0009, 0060 See comparing information])
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(D) As per claims 4/13, Li teaches comprising: receiving, from the client device, a client device from a set of devices within communication range of the client device as in claim 1. Li also teaches communication signals (Li: [0091, 0099 See communication signals]) ; 
receiving, from the client device, a set of communication signals collected by the client device from a set of devices within communication range of the client device as in claim 1; 
comparing, the set of devices to the set of devices as in claim 1 and 3; 
and adjusting, the likelihood determination that the client device and the client device are at the same location based on the comparison as in claim 3.
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(E) As per claims 5/14, Li teaches receiving an indication of a short-range communication includes receiving, a client device in the short-range communication as in claim 1; 
and analyzing the indication of the second short-range communication includes: to identify a device from which the client device received the second short-range communication as in claim 1; 
and determining, whether the device from which the client device received the short-range communication is the client device as in claim 1.
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices, identifiers, cryptographic keys, or decryption of information.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
The use of information identifiers (Robinson: [0149 See use of information identifiers])
The use of cryptographic keys (Robinson: [0078, 0150 See use of cryptographic keys])
Applying the decryption of information (Robinson: [0152 See the decryption of information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices, identifiers, cryptographic keys, and decryption of information  of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(F) As per claims 9/18, Li teaches the short-range communication link is an communication link and the short-range communication link is a communication link as in claim 1. Li also teaches radio communications (Li: [0095 See radio communications])
Although Li teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices and ultrasonic communication.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Using ultrasonic communication (Li: [0108 See using ultrasonic communication]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Li with the use of ordering of various steps and devices and ultrasonic communication of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

9. Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20180075491 to Li (hereinafter referred to as “Li”) in view of US publication number 20160337863 to Robinson (hereinafter referred to as “Robinson”) in further view of US publication number 20160364678 to Cao (hereinafter referred to as “Cao”).

(A) As per claims 6/15, Li teaches The method of claim 1, wherein receiving an indication that the client device and a client device are at a same location includes receiving, an indication that the client device and the client device are in a same as in claim 1. 
Although Li teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Li with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Li in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of vehicles.
Cao teaches:
The use of vehicles (Cao: [0004 See the use of vehicles])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Li in view of Robinson with the use of vehicles of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

(B) As per claims 7/16, Li teaches The method of claim 6, further comprising: in response to determining that the likelihood is determining, that the client device and the client device are in the same as in claim 1. Li also teaches being greater than a threshold likelihood (Li: [0059 See being greater than or equal to a threshold likelihood]); 
and providing, to users of the client devices based on the determination (Li: [0009, 0018 See providing to users of the devices based on determinations]).
Although Li teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Li with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Li in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of ridesharing.
Cao teaches:
The use of ridesharing (Cao: [0068 See the use of ridesharing])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Li in view of Robinson with the use of ridesharing of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

(C) As per claims 8/17, Li teaches The method of claim 6, further comprising: to users of client devices in response to determining that the likelihood is less than the threshold likelihood as in claim 1.
Although Li teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps and devices and denying specific processes during steps.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Denying specific processes during steps (Robinson: [0213 See denying specific processes during steps])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Li with the use of ordering of various steps and devices and denying specific processes during steps of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Li in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of ridesharing.
Cao teaches:
The use of ridesharing (Cao: [0068 See the use of ridesharing])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Li in view of Robinson with the use of ridesharing of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10332162 B1
Using wireless beacons for transit systems
Brock; Zachary et al.
US 20190180326 A1
DETERMINING RELEVANT BUSINESS LOCATIONS BASED ON TRAVEL DISTANCES
COATNEY; Derek et al.
US 10143018 B2
Computing device with wireless network selection feature
Sheriff; Irfan et al.
US 10089393 B2
Selecting and presenting content relevant to user input
Agarwal; Ashish et al.
US 20180255159 A1
Notification Permission Management
Cohen; Joseph et al.
US 10069783 B2
Notification bundles for affinities between notification data
Sharifi; Matthew et al.
US 10048842 B2
Selection biasing
Foerster; Jakob Nicolaus et al.
US 20180046957 A1
Online Meetings Optimization
Yaari; Ronen et al.
US 8612273 B2
Method and system for managing vehicle travel
Johnson; Ryan Sven
US 8554667 B2
Total structural risk model
Choudhuri; Tirthankar et al.



11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/22/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683